                Case 2:20-cv-00017-LPR Document 37 Filed 02/05/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION


CRYSTAL CLEAR COMPUTER
SOLUTIONS, LLC, TREVER SIMES                                                         PLAINTIFFS


V.                                          NO. 2:20-CV-00017-LPR


CITY OF HELENA-WEST HELENA,
KEVIN SMITH, In his official capacity as
Mayor and Chief Executive Officer of the
City of Helena-West Helena; KEVIN SMITH,
In his individual capacity; and DERRICK
TURNER, City Treasurer, in his official capacity                                   DEFENDANTS


                                DEFENDANTS’ MOTION TO COMPEL

           Defendants, City of Helena-West Helena, and Kevin Smith and Derrick Turner, in their

individual and official capacities, respectfully come before this honorable Court by and through

undersigned counsel and, for their Motion to Compel, state:

           1.       On July 17, 2020, Plaintiff Trever Simes’ responded to Defendants’ First Set of

Interrogatories and Requests for Production of Documents. The requests relevant to this motion

are:

           INTERROGATORY NO. 14: Please provide the name, address and telephone
           number of each and every doctor, psychologist, counselor or any other practitioner
           of the healing arts whom you have seen and been treated for “emotional and mental
           suffering” you allege that you suffered in paragraph number 58 of your Complaint.1

           PLAINTIFF’S RESPONSE TO INTERROGATORY NO. 14: Dr. Lee Horton,
           1355 Lynnfield Road Suite 245, Memphis, TN 38119, email: lhorton1@gmail.com,
           phone: 901-818-5450; Katherine (Katie) Dalstra, Licensed Professional Counselor,
           LPC, 7145 Swinnea Road Suite 2, Southaven, Mississippi 38671, phone: (662)
           301-9681.


1
    This claim appears in ¶ 62 of the First Amended Complaint. See ECF No. 14.

                                                         1
            Case 2:20-cv-00017-LPR Document 37 Filed 02/05/21 Page 2 of 5




       REQUEST FOR PRODUCTION NO. 16: Please produce copies of any
       and all documents that in any way substantiate or provide support for the damages
       you attribute to emotional and mental suffering that you allege you sustained in
       paragraph 58 of the Complaint.

       PLAINTIFF’S RESPONSE TO REQUEST FOR PRODUCTION NO. 16: The
       plaintiff has requested billing invoices and statements from his doctors. Once
       received, the plaintiff will supplement these Responses.

       REQUEST FOR PRODUCTION NO. 17: Please sign the medical authorization
       attached hereto as “Exhibit A” and furnish it to the undersigned attorney for
       Defendants.

       PLAINTIFF’S OBJECTION TO REQUEST FOR PRODUCTION NO. 17:
       Plaintiff asserts two objections to signing the attached medical authorization. First,
       the authorization attached to these Interrogatories is an unlimited medical
       authorization that is not logically relevant in time to the defendants' conduct.
       Second, the parties have not reached an agreement on the handling of confidential
       information.

Plaintiff’s counsel followed up with the following supplemental objection to Request for

Production No. 17 on August 18, 2020. This objection was untimely due to being made more than

30 days after the request and should therefore be regarded as waived.

       PLAINTIFF’S SUPPLEMENTAL OBJECTION TO REQUEST FOR
       PRODUCTION NO. 17: RELEVANCY. Plaintiff Trever Simes' claim for
       emotional and mental distress is for the humiliation and embarrassment caused with
       Mayor Smith's tortious conduct that interferred [sic] with CCCS' contractual
       relationship with the City and the humiliation and embarrassment associated with
       the injury to his business and credit reputations and CCCS' business and credit
       reputations.

Excerpts of Plaintiff Simes’ initial responses are attached as Exhibit 1 and the supplemental

response as Exhibit 2.

       2.       The objection regarding the lack of a protective order was addressed when, upon

the joint motion of the parties, the Court entered a Protective Order on August 4, 2020. ECF No.

11. On September 15, 2020, defense counsel reached out to Plaintiffs’ counsel in a letter



                                                 2
            Case 2:20-cv-00017-LPR Document 37 Filed 02/05/21 Page 3 of 5




explaining the need for the medical authorization and providing a more restrictive timeframe for

the authorization to address the objection about the unlimited scope of the authorization. A copy

of the letter is attached as Exhibit 3. In an effort to address the objection, defense counsel

submitted a revised medical authorization which limited the timeframe for medical records to those

evidencing medical treatment on or after January 1, 2019. A copy of the revised authorization is

attached as Exhibit 4. Plaintiff Simes continued to refuse to sign the authorization.

       3.       On January 29, 2021, counsel for Defendants wrote Plaintiff’s counsel and asked,

among other things, that she have Plaintiff Simes sign the revised medical authorization. A copy

of the letter is attached as Exhibit 5. Plaintiff’s counsel responded with an email on February 2,

2021, in which she reiterated her objection to Mr. Simes signing the authorization to release

medical information even though he claims that he is entitled to damages for emotional and mental

suffering and reimbursement of medical expenses. As noted in Mr. Simes’ response to

Interrogatory No. 14 cited above, he provided a list of physicians claims he visited for the alleged

emotional and mental suffering. Further, at pages 12 and 13 of Exhibit 1 to the Motion to Compel,

Plaintiff states that he seeks to recover “medical bills and expenses, doctor’s bills and mileage

reimbursement.” Counsel expounded on this in her email when she said that the costs of Mr. Simes’

visits (presumably medical visits) are a part of his compensatory damages claim. Yet, counsel will

not permit her client to sign a limited medical authorization in order for Defendants to analyze the

relevance of any medical or mental health treatment to his claims. A copy of Plaintiff’s counsel’s

email is attached as Exhibit 6. The need to review the medical records is aptly demonstrated by

the one medical bill Plaintiff produced on February 3, 2021. Along with an email sent that date,




                                                 3
              Case 2:20-cv-00017-LPR Document 37 Filed 02/05/21 Page 4 of 5




Plaintiff produced the statement from Lee Horton, Ph.D. attached as Exhibit 7.2 The statement

provides no information connecting the billed charges to any conduct of Mayor Kevin Smith.

         4.       Counsel for Defendants responded to the email from Plaintiff’s counsel and

explained that the only timely objections Plaintiff asserted were that the original medical

authorization was too unlimited in time and a protective order was not in place. Both timely

objections have been addressed with the entry of the protective order and the revision of the

medical authorization. A copy of defense counsel’s email is attached as Exhibit 8.3

         5.       Defendants reached out to Plaintiff’s counsel in a good faith effort to resolve the

discovery dispute, but has been unable to resolve the dispute without involving the Court.

         6.       Defendants respectfully ask the Court to enter an order directing Plaintiff Trever

Simes to sign the medical authorization attached as Exhibit 4 within three calendar days of the

date the order is filed. Defense counsel will then forward the authorization to Lee Horton, Ph.D.

and Katherine Dalstra, LPC. Any records received from them will be treated as confidential under

the terms of the Protective Order entered by the Court.

         7.       In support of this response, Defendants rely on the following exhibits:

                  Exhibit 1 – Excerpts of Plaintiff Trever Simes’ Response to Defendants’

                  First Set of Interrogatories and Requests for Production of Documents

                  Exhibit 2 – Plaintiff Trever Simes’ Supplemental Response to Request for

                  Production No. 17

                  Exhibit 3 – Copy of September 15, 2020, letter from defense counsel to

                  Plaintiff’s counsel



2
  Plaintiff’s counsel has represented that she has requested bills from Katherine Dalstra, LPC, but has not received a
response to her request.
3
  Both Exhibits 6 and 8 contain redactions that relate to medical information not relevant to the Motion to Compel.

                                                          4
            Case 2:20-cv-00017-LPR Document 37 Filed 02/05/21 Page 5 of 5




                Exhibit 4 - Revised medical authorization

                Exhibit 5 – Good faith letter from defense counsel to Plaintiff’s counsel

                dated January 29, 2021.

                Exhibit 6 – Email from Plaintiffs’ counsel dated February 2, 2021

                Exhibit 7 – Statement from Lee Horton Ph.D. produced by Plaintiff

                Exhibit 8 – Email from Defendants’ counsel dated February 2, 2021

       8.       A brief in support accompanies this response.

       WHEREFORE, Defendants pray that the Court will grant their Motion to Compel and all

other relief to which they may be entitled.

                                                     Respectfully submitted,

                                                     DEFENDANTS

                                                     William C. Mann, III, ABA# 79199
                                                     Attorney for Defendants
                                                     P.O. Box 38
                                                     North Little Rock, AR 72115
                                                     TELEPHONE: 501-978-6131
                                                     EMAIL: bmann@arml.org




                                                5
